Case 1:19-cv-05523-SDG Document 87 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

vs.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
Enduring Hearts c/o Marna L. Friedman, Registered Agent, 3405 Dallas Highway, Suite 827, Marietta,
GA 30064.

|, Doug Troy, being duly sworn, depose and say that on the 1st day of March, 2021 at 3:18 pm, I:
served Enduring Hearts c/o Marna L. Friedman, Registered Agent by delivering a true copy of the
Subpoena to Produce Documents, Information, Or Objects Or To Permit Inspection of Premises in

a Civil Action with Exhibit A to: Marna L. Friedman as Registered Agent for Enduring Hearts, at the
address of: 3405 Dallas Highway, Suite 827, Marietta, GA 30064.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
3/1/2021 3:18 pm Service perfected to Mona Friedman registered agent at 3405 Dallas highway suite 827.
Case 1:19-cv-05523-SDG Document 87 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

OFFICIAL SEAL
. Thomas J Diggins
f Me)? NOTARY PUBLIC-GEORGIA

j Gwinnett County COUNTY
# My Comm. Expires February 8th, 2025

 

ge

 

 

Doug Troy a
Subscribed and Sworn to before me on the Znd_ Process Server
day of March, ZOZ\ __ by the affiant
who is personally known to me. Ancillary Legal Corporation
_ 2900 Chamblee Tucker Road
Th _4__ D4 Building 13
NOTARY PUBLIC Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002245
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. 1t
